         Case 1:20-cv-01117-JD Document 19 Filed 02/24/21 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Fire House Block
Associates, LP

    v.                                         Civil No. 20-cv-1117-JD
                                               Opinion No. 2021 DNH 041
Weston Associates
Management Co., Inc. et al.


                                 O R D E R

        Fire House Block Associates, LP (“FHB”) brought suit in

state court, alleging claims that arose from the parties’

business dealings.      The defendants removed the case to this

court based on diversity jurisdiction under 28 U.S.C. § 1332.

FHB moved to remand on the ground that diversity of citizenship

was lacking and sought an award of attorneys’ fees.            The

defendants did not oppose remand but did object to an award of

fees.    The court granted the motion to remand and directed FHB

to file a motion for an award of fees, with supporting

documentation, which it has done.

    The defendants now concede, as the court pointed out in the

prior order, that any research on the issue of citizenship of

limited partnerships would have shown that diversity

jurisdiction was lacking in this case.         They contend that they

made an erroneous assumption, and when they recognized the

mistake, they did not oppose the motion to remand.            They object
          Case 1:20-cv-01117-JD Document 19 Filed 02/24/21 Page 2 of 5



to the motion for fees, however, on the grounds that the motion

to remand was unnecessary and the fees requested are excessive.


     A.     Need for the Motion to Remand

     Despite acknowledging their mistake, the defendants, who

are represented by counsel, argue that the motion to remand was

unnecessary because counsel for FHB should have informed the

defendants’ counsel of the controlling law.           It is undisputed

that FHB’s counsel notified the defendants’ counsel that

diversity of jurisdiction was lacking because of the citizenship

of FHB’s partners before the motion to remand was filed.                 The

defendants, therefore, had the opportunity to agree to remand,

which would have obviated the need for the motion, but did not

do so.1

     Under these circumstances, the defendants have not shown

that the motion to remand was unnecessary.2



     1 FHB also pointed out that the defendants filed their
notice of removal without first communicating with FHB’s
counsel, which communication could have avoided the removal
entirely.

     2 The defendants argue that the only reason that FHB filed
this action was to win the race to the courthouse before the
defendants filed suit against FHB’s general partner in
Massachusetts. They state further that “the intention in
removing this action to federal court was to allow the
defendants to then seek to transfer the action to
Massachusetts.” Doc. 16, at *5. These matters do not appear to
be relevant to the issue of attorneys’ fees and do not provide
support for the defendants’ objection to the motion for an award
of attorneys’ fees.

                                       2
          Case 1:20-cv-01117-JD Document 19 Filed 02/24/21 Page 3 of 5




     B.     Amount of Fees

     FHB seeks an award of attorneys’ fees in the amount of

$5,567.50 for 19.4 hours of work on the motion to remand and the

reply to the defendants’ objection.          Two attorneys worked on the

matter, with hourly rates of $267 and $300.           In support, FHB

cites Seacoast Motorcycles, Inc. v. Town of North Hampton, 2011

WL 1447734 (D.N.H. Apr. 14, 2011), where the court granted fees

in the amount of $8,807.50 to the plaintiff for twenty-seven

hours of work in drafting a motion to remand and a reply to the

defendant’s objection.

     The defendants object to the amount of time spent on the

remand issue but do not challenge the hourly rates.             They argue

that the remand issue was less complex than in Seacoast, the

motion to remand and reply required fewer pages, and the motion

and reply did not require 19.4 hours of work.3           The defendants

also argue that because an attorney from the FHB’s counsel’s

firm represented a party in the Seacoast case, “[t]he firm

consequently had access to all of the law and pleadings in that




     3 Defendants calculate that the plaintiff in Seacoast was
awarded fees that amounted to $352.30 per page filed and suggest
that the “blended” hourly rate sought by FHB of $300 multiplied
by six pages in FHB’s filings would yield $1,800. The
defendants’ suggested calculation of a fee award based on the
number of pages filed is not supported by any authority and is
not part of the customary lodestar calculation used by the First
Circuit.

                                       3
       Case 1:20-cv-01117-JD Document 19 Filed 02/24/21 Page 4 of 5



action and did not need to reinvent the wheel in order to draft

its pleadings.”   Doc. 16, at *3-*4.      Stated differently, the

defendants argue that FHB’s counsel should have relied on work

done ten years ago in a different case with different issues

rather than spend time to address the issues presented here.

FHB’s counsel reasonably spent the time necessary to address the

removal and remand issues in this case.

    In awarding fees, the court uses the lodestar method and

calculates the number of hours reasonably expended multiplied by

a reasonable hourly rate.     Dowling v. Saint-Gobain Performance

Plastics Corp., 2018 WL 5617547, at *1 (D.N.H. Oct. 30, 2018).

The time reasonably spent must exclude “excessive, redundant or

otherwise unnecessary” hours.      Id.   In addition, the lodestar

amount may be adjusted based on other relevant factors that were

not included in the lodestar calculation.        Gross v. Sun Life

Assurance Co. of Canada, 880 F.3d 1, 22 (1st Cir. 2018).

    FHB’s counsel submitted copies of the billing records for

work done on the removal and remand issues.        The defendants do

not object to specific billing entries but instead charge

generally that counsel spent too much time on the remand issue.

The court has reviewed the billing records and is satisfied that

the time spent was reasonable.




                                    4
        Case 1:20-cv-01117-JD Document 19 Filed 02/24/21 Page 5 of 5



                                Conclusion

      For the foregoing reasons, the plaintiff’s motion for an

award of fees (document no. 15) is granted.

      Counsel for the defendants shall pay the plaintiff

$5,567.50, which cost shall not be passed on to the defendants.

      The clerk of court shall remand the case to Merrimack

County Superior Court.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
February 24, 2021

cc:   Counsel of record.




                                     5
